Citation Nr: 0508812	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether clear and unmistakable error was committed in the 
May 25, 1971 rating decision assigning a 20 percent 
evaluation for the residuals of gunshot wounds to the chest 
with injury to muscle groups XX and XXI and a history of left 
pneumothorax.

2.  Whether clear and unmistakable error was committed in the 
May 25, 1971 rating decision assigning a 10 percent 
evaluation for the residuals of gunshot wounds to the left 
(minor) arm with injury to muscle group VI.

3.  Whether clear and unmistakable error was committed in the 
May 25, 1971 rating decision by not addressing entitlement to 
service connection for the residuals of gunshot wounds to the 
right leg.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

K. Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971, including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The correct facts, as they were known at the time of the 
May 1971 rating decision, were before the adjudicator at the 
time of the rating decision. 

2.  The statutory and regulatory provisions extant at the 
time of the May 1971 rating decision were correctly applied 
in assigning a 20 percent rating collectively for the 
residuals of gunshot wounds to the chest with injury to 
muscle groups XX and XXI.

3.  The May 1971 rating decision assigning a 20 percent 
rating collectively for the residuals of gunshot wounds to 
the chest with injury to muscle groups XX and XXI and a 
history of left pneumothorax does not contain factual or 
legal errors of such magnitude, individually or cumulatively, 
that a different outcome would have to have been reached in 
their absence.

4.  The statutory and regulatory provisions extant at the 
time of the May 1971 rating decision were correctly applied 
in assigning a 10 percent rating for the residuals of gunshot 
wounds to the left arm with injury to muscle group VI.

5.  The May 1971 rating decision assigning a 10 percent 
rating for the residuals of gunshot wounds to the left arm 
with injury to muscle group VI does not contain factual or 
legal errors of such magnitude, individually or cumulatively, 
that a different outcome would have to have been reached in 
their absence.

6.  The statutory and regulatory provisions extant at the 
time of the May 1971 rating decision were correctly applied 
in not sua sponte addressing entitlement to service 
connection for residuals of gunshot wounds to the right leg.

7.  The May 1971 rating decision which did not address 
entitlement to service connection for residuals of gunshot 
wounds to the right leg did not contain factual or legal 
errors of such magnitude, individually or cumulatively, that 
a different outcome would have to have been reached in their 
absence.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the May 25, 
1971 rating decision assigning a 20 percent rating for the 
residuals of gunshot wounds to the chest with injury to 
muscle groups XX and XXI and a history of left pneumothorax.  
38 C.F.R. § 3.105 (2004).

2.  Clear and unmistakable error is not shown in the May 25, 
1971 rating decision assigning a 10 percent rating for the 
residuals of gunshot wounds to the left arm with injury to 
muscle group VI.  38 C.F.R. § 3.105 (2004).

3.  Clear and unmistakable error is not shown in the May 25, 
1971 rating decision in not addressing entitlement to service 
connection for residuals of gunshot wounds to the right leg.  
38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
Sections 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. Section 3.105(a) states that previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, the prior decision will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

The veteran asserts that clear and unmistakable error was 
committed by the RO in its assignment of ratings for the 
residuals of gunshot wounds to the chest and left arm because 
it did not obtain his service medical records and base its 
decision on the facts that were known at that time, 
specifically, that his wounds were through-and-through 
gunshot wounds due to high-velocity missiles which caused 
extensive debridement and prolonged infection.  The veteran 
also asserts that clear and unmistakable error was committed 
by the RO in its failure to address entitlement to service 
connection for residuals of gunshot wounds to the right leg 
because it did not obtain his service medical records to see 
that the right leg was also injured during service.  

Chest and left arm wounds

At the time of the May 1971 rating decision, 38 C.F.R. 
Section 4.56 set out criteria for evaluating muscle 
disabilities.  In pertinent part, a moderate disability is a 
through-and-through or deep penetrating wound of relatively 
short track by a single bullet, small shell or shrapnel 
fragment, without explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection; 
there must be objective findings of scarring, small or 
linear, indicating a short track of missile through the 
muscle tissue; there must also be some loss of deep fascia or 
muscle substance or impairment of muscle tonus and definite 
weakness or fatigue in comparative tests.  Service department 
record or other sufficient evidence of hospitalization in 
service for the treatment of the wound must show consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability.  For VA purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through-and-through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through important muscle groups as well as indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side must demonstrate positive evidence of impairment.  
Service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade must show consistent 
complaint of cardinal symptoms of muscle wounds.  
Additionally, evidence of unemployability because of an 
inability to keep up to production standards is to be 
considered, if present. 

A severe muscle injury is a through-and-through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

Additionally, at the time of the May 1971 rating decision, 38 
C.F.R. Section 4.55 allowed for the elevation of the rating 
for major muscle groups affected when muscles in the same 
anatomical region were damaged.  For example, when muscle 
groups in the shoulder girdle and arm, such as here, are both 
damaged, Section 4.55 specifically states that ratings will 
not be combined, but instead, the rating for the major group 
affected will be elevated from moderate to moderately severe, 
or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.

Based on the regulations as outlined above, it is obvious 
that records of treatment of the initial gunshot wound are of 
utmost importance when assigning the appropriate rating.  Not 
only does Section 4.56 make specific reference to the medical 
findings from service department records that must be 
considered, it requires consideration of the type of 
trajectory that penetrated the muscle group, i.e.:  single 
bullet, small shell, high-velocity missile.  There is, 
however, no statutory or regulatory requirement that all 
service medical records be obtained prior to initially rating 
a disability.

The record on May 25, 1971 included the veteran's application 
for VA compensation benefits listing gunshot wounds to the 
left lung and left arm, the veteran's service medical records 
(not including records of hospitalization for gunshot 
wounds), VA examination reports dated in April and May 1971 
including diagnoses of moderate injuries to muscle groups VI, 
XX and XXI, and notification dated May 24, 1971 that the 
veteran's records of service treatment for the claimed 
injuries were requested from Valley Forge Army Hospital.  
Thus, to provide compensation benefits to the veteran 
quickly, the May 25, 1971, rating decision was made without 
the benefit of all of the veteran's service treatment 
records.

In its May 1971 rating decision, the RO rated the residuals 
of gunshot wounds to the chest and left arm on findings of 
scarring upon service separation examination and the VA 
medical examiner's characterization of the veteran's gunshot 
wounds as moderate.  The diagnoses of moderate disabilities 
were supported by findings of no cardinal signs or symptoms 
of more severe disabilities such as weakness and/or sensory 
or motor changes.  Thus, the Board finds that even though the 
rating specialist did not wait for all service treatment 
records to be obtained - in this case, clinical records of 
hospital treatment of the veteran's injuries -- he properly 
applied the statutory and regulatory provisions extant at the 
time of the rating because there were not any statutory or 
regulatory guidelines requiring that a rating decision be 
based on a review of all service medical records, including 
clinical records.  Moreover, the evidence then of record 
supported the ratings then assigned; that evidence does not 
undebatably support only a higher rating.

Thus, the veteran's argument that the assignment of ratings 
for moderate disabilities was clearly and unmistakably 
erroneous is based either on a disagreement with the manner 
in which the evidence then considered was weighed or on an 
assertion that failure to rate the disability based on all 
service medical records (rather than partial medical records 
from service) constitutes CUE.  As noted above, however, 
allegations that previous adjudications improperly weighed 
and evaluated evidence can never rise to the stringent 
definition of clear and unmistakable error.  Similarly, VA's 
breach of its duty to assist (i.e., failure to obtain all 
service medical records or, in this case, clinical records) 
cannot form a basis for a claim of clear and unmistakable 
error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

Therefore, following a complete review of the record, the 
Board specifically finds that the correct facts, as they were 
known at the time of the May 1971 rating decision, were 
before the adjudicator at the time of the rating decision and 
the statutory and regulatory provisions extant at the time of 
that rating decision were correctly applied in assigning 
ratings for moderate disabilities.  Furthermore, the May 1971 
rating decision assigning a 20 percent rating for the 
residuals of gunshot wounds to the chest with injury to 
muscle groups XX and XXI and assigning a 10 percent rating 
for residuals of gunshot wounds to the left arm with injury 
to muscle group VI did not contain factual or legal errors of 
such magnitude, individually or cumulatively, that a 
different outcome would have to have been reached in their 
absence.  Specifically, the rating specialist assigned the 
most advantageous ratings based upon his weighing of the 
evidence in May 1971 and there is no evidence of an error to 
which reasonable minds could not differ.  Thus, the Board 
finds that clear and unmistakable error was not committed by 
the RO in its assignment of ratings for moderate disabilities 
in its May 25, 1971 rating decision.  

Right Leg

At the time of the May 1971 rating decision, the veteran had 
not submitted a claim of entitlement to service connection 
for a right leg disability.  He asserts, however, that had 
the RO obtained all of his service medical records, a claim 
of entitlement to service connection for residuals of gunshot 
wounds to the right leg would have been apparent from the 
finding of scarring of the right leg upon discharge from 
service.  The Board disagrees for the following reasons.

VA is not bound to address issues that have not been raised 
by a claimant either formally or informally.  To require 
rating specialists to address any potential claim that may be 
apparent from a complete review of the record would be 
unreasonable as it would unduly hinder the rating specialist 
in his task of considering and rating claims actually 
presented to VA.

The Board points out in this case that even if it found that 
the RO had incorrectly applied the law as it existed at the 
time of the rating decision, the error would not have 
manifestly changed the outcome of the rating.  Specifically, 
the veteran was noted to have a scar of the right leg upon 
entry into service, he was noted to have a scar on the right 
leg upon discharge from service, and there is no reference in 
the service medical records to a gunshot wound to the right 
leg during service.  As such, there is no suggestion in the 
service medical records that the veteran incurred a right leg 
injury during service.

The Board acknowledges at this juncture that the veteran has 
argued that a failure on the part of VA to assist in 
obtaining service medical records at the time of the May 1971 
rating decision is a clear and unmistakable error.  As noted 
above, however, the Court has already addressed this issue 
and found that VA's breach of its duty to assist cannot form 
a basis for a claim of clear and unmistakable error.  Caffrey 
v. Brown, 6 Vet. App. 377, 382 (1994).

Therefore, following a complete review of the record, the 
Board specifically finds that the correct facts, as they were 
known at the time of the May 1971 rating decision, were 
before the adjudicator at the time of the rating decision and 
the statutory and regulatory provisions extant at the time of 
that rating decision were correctly applied in adjudicating 
the claims before it.  Furthermore, the May 1971 rating 
decision did not contain factual or legal errors of such 
magnitude, individually or cumulatively, that a different 
outcome would have to have been reached in their absence.  
Specifically, the rating specialist addressed all claims 
asserted by the veteran at the time of the rating decision 
and assigned the most advantageous ratings based upon his 
weighing of the evidence in May 1971 and there is no evidence 
of an error to which reasonable minds could not differ.  
Accordingly, the Board finds that the RO did not commit clear 
and unmistakable error in its May 25, 1971 rating decision by 
not sua sponte addressing entitlement to service connection 
for a right leg disability.

VCAA

The Board finds that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)) are not applicable to 
claims of clear and unmistakable error (CUE) in an RO 
determination.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  CUE claims are not conventional appeals, but 
requests for revisions of previous decisions.  See Disabled 
American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2000) citing Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 
1998).  Thus, the moving party bears the burden of presenting 
allegations of error which existed at the time of the 
decision alleged to be the product of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  As a 
consequence, notifying an appellant of evidence necessary to 
substantiate a claim and assisting him in obtaining such 
evidence are obviously not requirements for CUE claims.


ORDER

Clear and unmistakable error having not been committed in the 
May 25, 1971 rating decision assigning a 20 percent rating 
for the residuals of gunshot wounds to the chest with injury 
to muscle groups XX and XXI and a history of left 
pneumothorax, the veteran's appeal is denied.

Clear and unmistakable error having not been committed in the 
May 25, 1971 rating decision assigning a 10 percent rating 
for the residuals of gunshot wounds to the left arm with 
injury to muscle group VI, the veteran's appeal is denied.

Clear and unmistakable error having not been committed in the 
May 25, 1971 rating decision in not addressing entitlement to 
service connection for residuals of a gunshot wound to the 
right leg, the veteran's appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


